Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 1 of 20 PageID #: 1369




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
CHARLES SCATOLA,

                                Plaintiff,
                                                                MEMORANDUM & ORDER
                  - against -                                      19-CV-3182 (PKC)

COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         Plaintiff Charles Scatola brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the decision of the Commissioner of the Social Security Administra tio n

(“SSA”) denying Plaintiff’s claim for Social Security Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”).               Before the Court are the parties’ cross-motions for

judgment on the pleadings. Plaintiff requests that the decision of the Commissioner be reversed

solely for an award of benefits or, in the alternative, remanded for further administra tive

proceedings. For the reasons that follow, the Court grants Plaintiff’s motion for judgment on the

pleadings,    denies the Commissioner’s cross-motion, and remands this matter for further

administrative proceedings.

                                               BACKGROUND

I.       Procedural History

         On December 29, 2015, Plaintiff filed applications for DIB and SSI, alleging disability

beginning on June 1, 1998. (Administrative Transcript (“Tr.”), 1 Dkt. 8, at 15.) On March 11,



         Page references prefaced by “Tr.” refer to the continuous pagination of the Administrative
         1

Transcript (appearing in the lower right corner of each page) and not to the internal pagination of
the constituent documents or the pagination generated by the Court’s CM/ECF docketing system.

                                                           1
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 2 of 20 PageID #: 1370




2016, Plaintiff’s applications were initially denied. (Id.) On May 17, 2016, Plaintiff filed a request

for a hearing before an administrative law judge (“ALJ”).       (Id.) On March 14, 2018, Plaintiff

appeared with counsel before ALJ Gloria Pellegrino. (Id. at 40–101.) In a decision dated April

26, 2018, the ALJ determined that Plaintiff was not disabled under the Social Security Act (the

“Act”) and was not eligible for DIB or SSI. (Id. at 12–31.) On April 3, 2019, the ALJ’s decision

became final when the Appeals Council of the SSA’s Office of Disability Adjudication and

Review denied Plaintiff’s request for review of the decision. (Id. at 1–6.) Thereafter, Plaintiff

timely2 commenced this action.

II.    The ALJ Decision

       In evaluating disability claims, the ALJ must adhere to a five-step inquiry. The claima nt

bears the burden of proof in the first four steps of the inquiry; the Commissioner bears the burden

in the final step. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). First, the ALJ determines

whether the claimant is currently engaged in “substantial gainful activity.”              20 C.F.R.

§ 404.1520(a)(4)(i). If the answer is yes, the claimant is not disabled. If the answer is no, the ALJ

proceeds to the second step to determine whether the claimant suffers from a severe impairme nt.



       2   According to Title 42, United States Code, Section 405(g),

       [a]ny individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party . . . may obtain a review of such
       decision by a civil action commenced within sixty days after the mailing to him of
       notice of such decision or within such further time as the Commissioner of Social
       Security may allow.

42. U.S.C. § 405(g). “Under the applicable regulations, the mailing of the final decision is
presumed received five days after it is dated unless the claimant makes a reasonable showing to
the contrary.” Kesoglides v. Comm’r of Soc. Sec., No. 13-CV-4724 (PKC), 2015 WL 1439862, at
*3 (E.D.N.Y. Mar. 27, 2015) (citing 20 C.F.R. §§ 404.981, 422.210(c)). Applying this standard,
the Court determines that Plaintiff received the Commissioner’s final decision on April 8, 2019,
and that, because Plaintiff filed the instant action on May 22, 2019—44 days later—it is timely.
(See generally Complaint, Dkt. 1.)
                                                  2
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 3 of 20 PageID #: 1371




20 C.F.R. § 404.1520(a)(4)(ii).             An impairment is severe when it “significantly limits [the

claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). If

the impairment is not severe, then the claimant is not disabled.

           In this case, the ALJ found that Plaintiff suffered from the following severe impairme nts :

vertigo,       arthralgia, 3   osteoarthritis,   hypertension,   enlarged   prostate, kidney   dysfunctio n,

hematuria, 4 anemia, major depression, panic disorder, and anxiety disorder. (Tr., at 18 (citatio ns

omitted).)       The ALJ then progressed to the third step and determined that Plaintiff’s severe

impairments did not meet or medically equal “the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d),

416.925 and 416.926)”—the “Listings.” (Id.) Moving to the fourth step, the ALJ found that

Plaintiff maintained the residual functional capacity (“RFC”) 5 to perform

           medium work as defined in 20 CFR 404.1567(c) and 416.967(c), 6 with additiona l
           restrictions insofar as [Plaintiff] can never balance, operate a motor vehicle, work
           near hazards such as dangerous moving machinery or unprotected heights, or climb
           ladders, ropes, or scaffolds. He is otherwise capable of occasional crouching,
           stooping, and climbing of ramps and stairs. Despite his mental impairme nts,
           [Plaintiff] is capable of carrying out simple instructions and conveying simple
           information; he is capable of performing jobs in a low-stress setting, defined herein
           as work requiring no assembly line or fast-paced production requirements, with no
           more than occasional changes in the work routine or work setting, and requiring

        Arthralgia is “[p]ain in a joint.” See arthralgia, Stedman’s Medical Dictionary 75390
           3

(Nov. 2014).

        Hematuria is the “[p]resence of blood or red blood cells in the urine.” See hematuria,
           4

Stedman’s Medical Dictionary 398600 (Nov. 2014).

          To determine the claimant’s RFC, the ALJ must consider the claimant’s “impairment( s),
           5

and any related symptoms . . . [which] may cause physical and mental limitations that affect what
[the claimant] can do in a work setting.” 20 C.F.R. § 404.1545(a)(1).

        According to the applicable regulations, “[m]edium work involves lifting no more than
           6

50 pounds at a time with frequent lifting or carrying of objects weighing up to 25 pounds. If
someone can do medium work, we determine that he or she can also do sedentary and light work.”
20 C.F.R. §§ 404.1567(c), 416.967(c).

                                                          3
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 4 of 20 PageID #: 1372




       little independent decision-making or goal setting; he is also capable of performing
       jobs involving only occasional or incidental contact with the public, and occasional
       interaction with co-workers and supervisors.

(Id. at 20.) Based upon the RFC finding, the ALJ determined that Plaintiff was capable of

performing his past relevant work as a merchant patroller. (Id. at 25.) The ALJ also found that

other jobs existed in the national economy that Plaintiff was able to perform, such as “cleaner II,”

“packager-hand,” and “laborer.” (Id. at 25–26.) The ALJ accordingly concluded that Plaintiff was

not disabled. (Id. at 27.)

                                   STANDARD OF REVIEW

       Unsuccessful claimants for disability benefits under the Act may bring an action in federal

district court seeking judicial review of the Commissioner’s denial of their benefits. 42 U.S.C.

§ 405(g). In reviewing a final decision of the Commissioner, the Court’s role is “limited to

determining whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera, 697 F.3d at 151 (internal quotation

omitted). “Substantial evidence is more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Selian v. Astrue, 708 F.3d

409, 417 (2d Cir. 2013) (internal quotation and alterations omitted). In determining whether the

Commissioner’s findings were based upon substantial evidence, “the reviewing court is required

to examine the entire record, including contradictory evidence and evidence from which

conflicting inferences can be drawn.” Id. (internal quotation omitted).      If there is substantia l

evidence in the record to support the Commissioner’s findings as to any fact, those findings are

conclusive and must be upheld. 42 U.S.C. § 405(g); see also Cichocki v. Astrue, 729 F.3d 172,

178 n.3 (2d Cir. 2013) (noting that “[a]n ALJ need not recite every piece of evidence that

contributed to the decision, so long as the record permits [the court] to glean the rationale of an

ALJ’s decision” (internal quotation omitted)).   Ultimately, the reviewing court “defer[s] to the
                                                 4
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 5 of 20 PageID #: 1373




Commissioner’s resolution of conflicting evidence,” Cage v. Comm’r of Soc. Sec., 692 F.3d 118,

122 (2d Cir. 2012) (citation omitted), and, “[i]f evidence is susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld[,]” McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014) (citation omitted).

                                          DISCUSSION

       Plaintiff argues that (1) the ALJ failed to properly weigh the medical opinion evidence in

determining Plaintiff’s RFC, (2) the ALJ failed to properly evaluate Plaintiff’s subjective

statements of his limitations, and (3) the ALJ was not properly appointed pursuant to the

Appointments Clause of Article II of the United States Constitution. (Plaintiff’s Memorandum of

Law in Support of Plaintiff’s Motion for Judgment on the Pleadings (“Pl.’s Mem.”), Dkt. 16, at

14–31.) The Court finds that remand is warranted on the first two grounds.

I.     Medical Findings as to Plaintiff’s Impairments

       A.      Treating Physician Rule

       As a preliminary matter, the Court notes that, “[w]ith respect to the nature and severity of

a claimant’s impairments, the SSA recognizes a treating physician rule 7 of deference to the views

of the physician who has engaged in the primary treatment of the claimant.” Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008) (internal quotation and alterations omitted). Under the treating

physician rule, a treating source’s opinion is given “controlling weight” so long as it is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and not



       7   Although “[t]he current version of the [Act]’s regulations eliminates the treating
physician rule,” the rule nevertheless applies to Plaintiff’s claim, as the current regulations only
“apply to cases filed on or after March 27, 2017.” Burkard v. Comm’r of Soc. Sec., No. 17-CV-
290 (EAW), 2018 WL 3630120, at *3 n.2 (W.D.N.Y. July 31, 2018); see also 20 C.F.R.
§ 404.1520(c). Because Plaintiff’s claim was filed on December 29, 2015, the treating physicia n
rule applies.

                                                 5
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 6 of 20 PageID #: 1374




“inconsistent with the other substantial evidence” in the record. 20 C.F.R. § 416.927(c)(2). If the

opinion of the treating physician is not given controlling weight, the ALJ must apply a number of

factors in order to determine the opinion’s proper weight. See Shaw v. Chater, 221 F.3d 126, 134

(2d Cir. 2000). These factors include: (i) the frequency of examination as well as the length,

nature, and extent of the treatment relationship; (ii) the evidence in support of the treating source’s

opinion; (iii) the extent to which the opinion is consistent with the record as a whole; (iv) whether

the treating source is a specialist; and (v) other relevant factors. See 20 C.F.R. §§ 404.1527(c)(1)–

(6), 416.927(c)(1)–(6). Courts in this Circuit “do not hesitate to remand when the Commissio ner

has not provided ‘good reasons’ for the weight given to a treating physician’s opinion[.]” Halloran

v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2003).

       B.      Plaintiff’s Physical Impairments

       In assessing Plaintiff’s physical impairments, the ALJ reviewed treatment records and all

opinion evidence pertaining to these impairments, including, inter alia, Plaintiff’s hematur ia,

anemia, arthralgias, and vertigo. (Tr., at 21–22 (record citations omitted).) The ALJ concluded

that “[t]he vast majority of [Plaintiff’s] physical examinations, however, were generally

unremarkable.” (Id. at 22 (record citation omitted).)

       On September 14, 2015, Plaintiff first saw his general practitioner, Nelson Eng., D.O., who

diagnosed     hypertension,    anxiety/depression,      opioid   dependence,      and    hypertrophic

cardiomyopathy, 8 and prescribed Amlodipine. 9 (Id. at 417, 422.) On February 29, 2016, Dr. Eng


       8 “Cardiomyopathy is a disease of the heart muscle. The heart loses its ability to pump
blood (heart failure), and in some instances, heart rhythm is disturbed, leading to irregular
heartbeats (arrhythmias).” 20 C.F.R. pt. 404, subpt. P, app. 1, § 4.00(H)(3).
       9  Amlodipine can be used for the treatment of high blood pressure. See Amlodipine, U.S.
National             Library          of           Medicine:            Medline           Plus,
https://medlineplus.gov/druginfo/meds/a692044.html (last visited Sept. 20, 2020).

                                                  6
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 7 of 20 PageID #: 1375




conducted a physical examination that revealed “mild generalized edema of the bilateral foot and

ankles” and “[g]eneralized minimal swelling” of the hands. (Id. at 385, 388.) Dr. Eng substituted

another medication for Amlodipine. (Id. at 387.) A March 25, 2016 X-ray showed degenerative

changes of the DIP joints 10 in his left hand 11 and “unremarkable” results for his right hand. (Id. at

451–52.) On May 16, 2016, Dr. Eng noted that Plaintiff was in physical therapy and pending

evaluation of intermittent vertigo and arthralgia. (Id. at 1068–69.) On May 23, 2016, Plaintiff

continued to report lower leg pain from arthralgia despite physical therapy. (Id. at 1077.) On July

18, 2016, Plaintiff informed Dr. Eng and Maisah Shaikh, D.O., that his vertigo had worsened since

starting Lisinopril. 12   (Id. at 1104.) On February 3, 2017, Dr. Shaikh evaluated Plaintiff for

complaints of intermittent vertigo and chronic, constant pain in multiple joints that had not

improved with physical therapy or Voltaren. 13 (Id. at 1151, 1155, 1157.) At a June 12, 2017

examination with Dr. Shaikh, Plaintiff’s physical symptoms were unchanged, and Dr. Shaikh

prescribed vestibular rehabilitation for treatment of vertigo. (Id. at 1164–65.)

        Plaintiff saw rheumatologist David Engelbrecht, M.D., on November 1, 2016, describing

symptoms of constant pain in his hands, ankles, and knees. (Id. at 1125.) Dr. Engelbrec ht


        10DIP joints are “the synovial joints between the middle and distal phalanges of the finger s
and of the toes.” See distal interphalangeal joints (DIP), Stedman’s Medical Dictionary 463420
(Nov. 2014). Synovial joints are, generally, joints that possess cavities. See Clark v. Colvin, No.
13-CV-01124 (MAT), 2016 WL 4804088, at *1 n.1 (W.D.N.Y. Sept. 13, 2016).
        11   Plaintiff is left-hand dominant. (See id. at 48, 446.)
        12Lisinopril can be used alone or in combination with other medications to treat high blood
pressure.      See Lisinopril, U.S. National Library of Medicine: Medline Plus,
https://medlineplus.gov/druginfo/meds/a692051.html (last visited Sept. 20, 2020).
        13 Voltaren is a non-prescription diclofenac topical gel, used to relieve pain from arthritis
in joints such as the knees, ankles, feet, and hands. See Diclofenac Topical (arthritis pain), U.S.
National             Library            of           Medicine:             Medline             Plus,
https://medlineplus.gov/druginfo/meds/a611002.html (last visited Sept. 20, 2020).

                                                    7
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 8 of 20 PageID #: 1376




conducted a physical examination and found “joint and diffuse tenderness in the DIP and PIP

joints. 14 ” (Id. at 1126, 1175.) On March 3, 2017, Plaintiff returned to Dr. Engelbrecht and reported

“only very slight pain relief” on Voltaren and Tylenol, with ongoing pain involving his hands,

knees, and ankles. (Id. at 1148.) At a September 30, 2017 examination, Plaintiff again reported

various joint pain “of waxing and waning intensity” and stated that Naproxen gave him “moderate

pain relief.”   (Id. at 1177.)   Dr. Engelbrecht conducted an examination confirming “mild

tenderness” in various joints and prescribed Naproxen “on an as needed basis” as well as

Diclofenac gel. (Id. at 1177–78.)

        In her RFC determination, the ALJ did not consider medical opinions from any of Drs.

Eng, Shaikh, or Engelbrecht 15 because the record did not include functional assessments from

those treating physicians.    However, the record includes an April 14, 2017 Medical Source

Statement from physiatrist Sudha Akkapeddi, M.D., 16 in which she opined, inter alia, that Plaintiff

could only sit for two hours, stand for 20-30 minutes, and walk for 15 minutes at one time without

interruption; and could only sit for four, stand for one, and walk for one hour of an eight-hour work

day. (Id. at 444–49.) Dr. Akkapeddi also noted that Plaintiff should not lift more than 20 pounds

and listed various postural and environmental limitations.      (Id. at 444.) The ALJ gave “little

weight” to Dr. Akkapeddi’s opinion and deemed it “entirely inconsistent with the overall record,


        14PIP joints are “the synovial joints between the proximal and middle phalanges of the
fingers and of the toes.” See proximal interphalangeal joints, Stedman’s Medical Dictionar y
464230 (Nov. 2014).
        15The ALJ’s RFC determination also does not mention any treatment notes from Dr.
Engelbrecht.
        16 While both the ALJ and Plaintiff have referred to Dr. Akkapeddi as Plaintiff’s “treating”
physician (see Pl.’s Mem., Dkt. 16, at 20; Tr., at 23), Dr. Akkapeddi appears only to have examined
Plaintiff one time, on January 20, 2017 (see Tr., at 434–36). If this is so, Dr. Akkapeddi’s opinion
does not warrant deference pursuant to the treating physician rule. The record does not contain
any additional treatment notes from Dr. Akkapeddi.
                                                  8
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 9 of 20 PageID #: 1377




including clinical findings and objective tests;” “inconsistent with [Plaintiff’s] degree of treatment,

which has been conservative;”17 inconsistent “with the lack of any documented treatment dating

back to his alleged disability onset date;” and “inconsistent with [Plaintiff’s] acknowledged ability

to live independently, and his reported ability to sustain a living selling drugs for numerous years.”

(Id. at 23.)

        After the ALJ effectively rejected the assessments of Drs. Akkapeddi and Shaikh, 18 the

record lacked a medical opinion that addressed Plaintiff’s physical impairments. While such an

opinion is not necessarily required to support an RFC finding, see, e.g., Corbiere v. Berryhill, 760

F. App’x 54, 56–57 (2d Cir. 2019) (summary order) (affirming RFC determination that relied on

medical findings in the treatment notes, despite the lack of a medical opinion expressly speaking

to plaintiff’s ability to undertake sedentary work), “an ALJ is not a doctor, and therefore is not

equipped to make medical judgments,” Indelicato v. Colvin, No. 13-CV-4553 (JG), 2014 WL

674395, at *3 (E.D.N.Y. Feb. 21, 2015). The ALJ “is not permitted to substitute [her] own

expertise or view of the medical proof for the treating physician’s opinion or for any competent

medical opinion.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (citation omitted); see also

Dye v. Comm’r of Soc. Sec., 351 F. Supp. 3d 386, 391 (W.D.N.Y. 2019) (“An ALJ’s determina tio n




        17 To the extent Plaintiff received only “conservative” medical treatment, this Circuit is
clear that an ALJ may not determine “that the severity of a physical impairment directly correlates
with the intrusiveness of the medical treatment ordered[.]” Shaw, 221 F.3d at 134–35.

        18  This opinion, limited only to a discussion of Plaintiff’s vertigo, was in the form of a July
18, 2016 letter from Dr. Shaikh noting that Plaintiff was in treatment for vertigo and requesting
that Plaintiff not be required to stand for prolonged periods of time, which exacerbated his vertigo
symptoms. (Tr., at 428.) The ALJ accorded “no weight” to Dr. Shaikh’s opinion on this issue and
found that “there is little other evidence in the record to establish problems with prolonged
standing, other than inconsistent findings of lower extremity edema with decreased range of
motion.” (Id. at 22.)

                                                   9
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 10 of 20 PageID #: 1378




of RFC without a medical advisor’s assessment is not supported by substantial evidence.” (interna l

quotation omitted)).

       Here, the ALJ determined that Plaintiff’s physical examinations were “unremarkable” (Tr.,

at 22), despite the evidence to the contrary in Plaintiff’s other medical treatment notes, and

assigned little weight to the only medical source statement that addressed Plaintiff’s physical

limitations, that of Dr. Akkapeddi. This was error, especially in light of the subjective component

of Plaintiff’s particular symptoms. “Within the context of the disability analysis, [polyarthralgia]

has been considered a subjective complaint/symptom of painful joints.” Gaathje v. Colvin, No.

15-CV-01049 (VLB), 2017 WL 658055, at *11 (D. Conn. Feb. 17, 2017) (internal quotations

omitted). Indeed, “‘subjective pain may serve as the basis for establishing disability, even if such

pain is unaccompanied by positive clinical findings or other objective medical evidence,’ so long

as the pain results from a ‘physical or mental impairment’ as defined by section 223(d)(3) of the

Act.” Lim v. Colvin, 243 F. Supp. 3d 307, 315–16 (E.D.N.Y. 2017) (citations omitted).

       The ALJ also did not obtain or consider a medical opinion from one of Plaintiff’s treating

physicians familiar with Plaintiff’s physical limitations.   On remand, the ALJ should request a

functional assessment from any one of Plaintiff’s treating physicians—Drs. Eng, Shaikh, or

Engelbrecht—so that the record contains a treating physician’s medical opinion of Plaintiff’s

physical limitations. See Stellmaszyk v. Berryhill, No. 16-CV-9609 (DF), 2018 WL 4997515, at

*24 (S.D.N.Y. Sept. 28, 2018) (noting that the lack of a function-by- function assessment by a

treating physician can be a basis for remand if the record is not sufficiently comprehensive);

Nusraty v. Colvin, 213 F. Supp. 3d 425, 442 (E.D.N.Y. 2016) (finding that, under his “affirma tive

duty” to develop the record, the ALJ “should have followed up with [the treating physicians] to

request supporting documentation or to obtain additional explanations for [their] findings”).


                                                10
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 11 of 20 PageID #: 1379




        C.      Plaintiff’s Mental Impairments

        With regard to Plaintiff’s mental impairments, the ALJ concluded that “the vast majority

of [Plaintiff’s] mental status examinations . . . were in fact essentially unremarkable, and [Plaintif f]

was described several times as ‘psychiatrically stable’ on [his] current medication.” (Tr., at 23–

24 (record citations omitted).) The ALJ gave only “some weight” to the May 17, 2017 opinion of

Plaintiff’s treating nurse practitioner (“NP”), Claudia Melendez, 19 finding that NP Melendez’s

opinion as to Plaintiff’s limitations was “not entirely supported by the record, includ ing

[Plaintiff’s] prior work activity and the majority of unremarkable mental status examinatio ns. ”

(Id. at 24.) 20 The Court finds that the ALJ’s conclusions regarding Plaintiff’s mental impairments

are not supported by substantial evidence.

        In her May 17, 2017 psychiatric medical report, NP Melendez noted that Plaintiff presented

with “panic disorder,” “major depression,” “generalized anxiety disorder,” “opioid dependence on

agonist therapy,”21 “cocaine dependence in sustained remission,” and “alcohol use disorder,

moderate, in early remission.” (Id. at 437.) NP Melendez indicated that Plaintiff was prescribed

several medications, and she described Plaintiff as having “overproductive” speech, a “rapid,

pressured thought process intact,” “paranoid, depressive, preoccupied” thought content, and



        19 This report was also signed by Plaintiff’s treating psychiatrist, Elishka Caneva, M.D.
(Id. at 440.)
        20 The ALJ also accorded “no weight to Ms. Melendez’ opinion that [Plaintiff] cannot
work, as this is an issue reserved to the Commissioner.” (Id. at 24.) On this issue, the ALJ was
correct, as “the ultimate issue of disability is reserved to the Commissioner[.]” Parker v. Comm’r
of Soc. Sec., No. 19-CV-7139 (RA) (SLC), 2020 WL 5044432, at *10 (S.D.N.Y. July 31, 2020).
        21“Opioid agonist therapy refers to the treatment of an opioid dependency, such as heroin,
with the controlled use of methadone, a drug meant to prevent withdrawal and reduce cravings for
opioids.” Lopez v. Comm’r of Soc. Sec., No. 18-CV-07564 (JGK) (SDA), 2020 WL 364861, at *1
n.1 (S.D.N.Y. Jan. 4, 2020) (citation omitted).

                                                   11
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 12 of 20 PageID #: 1380




auditory and visual hallucinations.   (Id. at 437.) She also described him as having “affect full

range” with “mood congruent, [] anxious and depressed.” (Id. at 438.) NP Melendez’s functio na l

assessment noted that Plaintiff had “difficulty walking, [that] public transportation cause[d] panic

attacks, [that he had] low interest and pleasure in doing things,” and that he suffered from “anger

management issues [and] social withdrawal.” (Id. at 439.) NP Melendez separately noted that

Plaintiff “[could] easily decompensate” in a work setting. (Id.)

       On September 18, 2015, 22 Plaintiff met with Licensed Clinical Social Worker (“LCSW”)

Benjamin Rosenberg to “begin [a] mental health assessment,” at which LCSW Rosenberg noted

that Plaintiff had an “unremarkable” mood, “appropriate” affect, and “cooperative” attitude, and

diagnosed Plaintiff with major depressive disorder, recurrent episode, mild. (Id. at 289–90.) At a

subsequent examination, Rosenberg observed the same and also noted as diagnoses “alcohol

abuse, in remission;” “cocaine abuse in remission;” “heroin abuse;” and “opioid abuse,

unspecified.” (Id. at 297–98.) On December 22, 2015, psychiatrist Pik Sai Yung, M.D., evaluated

Plaintiff and noted his history of polysubstance abuse and that he was on a methadone maintena nce

program.    (Id. at 349.) On February 9, 2016, Dr. Yung noted Plaintiff to have a “euthymic ”

mood, 23 “cooperative” attitude, and “normal” activity, and found that “[Plaintiff] is psychiatrically

stable on current medication.” (Id. at 380–81.)



       22  The Court does not credit the ALJ’s conclusion that “[Plaintiff’s] lack of treatment [for
mental impairments] prior to 2015” somehow supports the RFC determination. (Id. at 24.) In the
same part of her decision, the ALJ noted that ‘Plaintiff also has a long (40+ year) history of alcohol
and drug abuse, with essentially minimal episodes of sobriety until June 2015, when [Plaintif f]
appears to have attained sobriety with methadone maintenance.” (Id. (record citations omitted).)
Plaintiff also testified at the hearing that he did not become aware of his mental health impairme nts
until he stopped using heroin in June 2015. (Id. at 65, 69–70.)
       23Euthymia is “[m]oderation of mood, not manic or depressed.” See euthymia, Stedman’s
Medical Dictionary 307600 (Nov. 2014).

                                                  12
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 13 of 20 PageID #: 1381




        Plaintiff’s symptoms varied over subsequent examinations. On September 24, 2016, Dr.

Caneva noted that Plaintiff had “rapid” speech, “anxious and depressed” mood, and “tangentia l”

thought process, and she directed Plaintiff to continue his medications but to consider switching

to an SSRI and Seroquel. 24 (Id. at 732.) She also noted that he had a “cooperative” attitude,

“euthymic” mood, and “intact” thought process. (Id.) In a mental health assessment on November

10, 2016, Plaintiff had an “unremarkable” mood and “appropriate” affect, although he reported to

Licensed Mental Health Clinician (“LMHC”) Catherine Valencia that, over the prior two weeks,

he felt “down, depressed, or hopeless” nearly every day, experienced racing thoughts, and was

“irritable.”   (Id. at 769–71.) On November 16, 2016, Constance Mennella, D.O., noted that

Plaintiff wanted Seroquel for insomnia but was advised not to take Seroquel in combination with

methadone. (Id. at 756.) On December 6, 2016 and January 23, 2017, Dr. Mennella prescribed

and then discontinued Ambien, and noted that Plaintiff showed “normal” activity, “cooperative ”

attitude, a “euthymic” mood, and “full” affect. (Id. at 777–78, 800–01.) 25 On February 15, 2017,

LMHC Valencia noted that Plaintiff appeared “within normal limits,” had an “unremarkab le ”

mood, and “appropriate” affect, although Plaintiff reported “agitation, nervous[ness]/[anxiety],

depressed mood, loss of energy, sleep disturbance, hyperactivity and impulsivity.” (Id. at 817.)

        On February 23, 2017, NP Melendez noted that Plaintiff had “accelerated and agitated”

activity, “over productive and rapid” speech, a “cooperative” attitude, and an “anxious” mood.

(Id. at 825.) Despite being “compliant with medication,” Plaintiff reported experiencing agitatio n


        24Selective serotonin reuptake inhibitors (SSRIs) are used to treat depression and anxiety.
Seroquel is an antipsychotic used to treat major depression and bipolar disorder. Grant v. Comm’r
of Soc. Sec., No. 18-CV-5973 (KAM), 2020 WL 2836768, at *12 n.7 (E.D.N.Y. June 1, 2020).
        25  On January 23, 2017, Dr. Mennella noted that Plaintiff presented with disability
paperwork, but she did not feel comfortable completing it because she had not seen him enough.
(Id. at 801.)

                                                13
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 14 of 20 PageID #: 1382




almost every day, nervousness/anxiety all the time, depressed mood all the time, sleep disturbance,

disruptive behavior almost every day, and anxiety/panic attacks several times a week. (Id.)

Plaintiff saw LMHC Valencia again on April 7, 2017 and reported compliance with medication as

well as continuing “agitation, nervous[ness]/[anxiety], depressed mood, loss of energy, diffic ulty

with concentration, sleep disturbances, hyperactivity and impulsivity.” (Id. at 841.) 26 On May 17,

2017, Plaintiff reported the same to NP Melendez, including anxiety/panic attacks almost every

day, agitation almost every day, nervousness/anxiety most of the time, and problematic paranoia.

(Id. at 854.) He also reported compliance with his medication.     (Id.) NP Melendez noted that

Plaintiff had “accelerated” activity, “over productive and rapid” speed, an “anxious and depressed”

mood, and “appropriate” affect. (Id. at 855.) On June 20, 2017, Plaintiff reported many of the

same symptoms, and NP Melendez noted that Plaintiff “acknowledge[d] that his symptoms are not

under control,” but was “reluctant to consider any additional medication or dose changes on current

medications.”   (Id. at 886.) NP Melendez indicated that Plaintiff exhibited “normal” activity,

“clear” speech, an “anxious and depressed” mood, and “appropriate” affect. (Id. at 887.)

       On October 16, 2017, Plaintiff saw psychiatric- mental health NP Shauna Roach and

reported experiencing “at times” nervousness/anxiety, depressed mood, and sleep disturbance. (Id.

at 933.) NP Roach noted “normal” activity, “cooperative” attitude, “appropriate” affect, and

“intact” thought process. (Id.) On December 15, 2017, Plaintiff reported having a depressed mood

often, “moderate” hopelessness and worthlessness, and NP Roach again noted “normal” activity,

a “cooperative” attitude, “appropriate” affect, and “intact” thought process. (Id. at 965–66.)



       26 LMHC Valencia documented additional progress notes on August 8, 2017 (id. at 903–
04), September 26, 2017 (id. at 918–19), October 10, 2017 (id. at 925–26), October 24, 2017 (id.
at 942–43), November 7, 2017 (id. at 949–50), December 19, 2017 (id. at 974–75), and January
16, 2018 (id. at 982–83), at which Plaintiff generally reported the same symptoms.

                                                14
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 15 of 20 PageID #: 1383




        Based on the record evidence summarized above, the Court cannot find that the ALJ’s

decision to accord only “some weight” to the opinion of NP Melendez is supported by substantia l

evidence. (Id. at 24.) Where a plaintiff’s mental health is at issue, “the treating physician rule

takes on added significance . . . .” Bodden v. Colvin, No. 14-CV-08731 (SN), 2015 WL 8757129,

at *9 (S.D.N.Y. Dec. 14, 2015); accord Velez v. Berryhill, No. 17-CV-06551 (BCM), 2018 WL

4609110, at *9 (S.D.N.Y. Sept. 25, 2018). “Interviewing a patient and assessing [his] subjective

self-reported symptoms can be an acceptable clinical diagnostic technique when the condition

complained of involves a substantial subjective component.” Martinez v. Colvin, No. 15-CV-

01596 (RA) (JCF), 2016 WL 3681426, at *10 (S.D.N.Y. June 15, 2016) (internal quotations

omitted), report and recommendation adopted sub nom. Martinez v. Comm’r of Soc. Sec., No. 15-

CV-1596 (RA), 2016 WL 3685092 (S.D.N.Y. July 6, 2016). Thus, Plaintiff’s reports at his mental

status examinations of, inter alia, feeling anxious, experiencing hallucinations, and suffering from

panic attacks while being compliant with his medication should not have been discounted in

assessing NP Melendez’s treatment notes and medical opinion based on those notes. See Burgess,

537 F.3d at 128 (“Medically acceptable clinical and laboratory diagnostic techniques include

consideration of a patient’s report of complaints, or history, as an essential diagnostic tool.”

(citation omitted)).

        The Court also finds that the ALJ’s conclusion that Plaintiff had “unremarkable mental

status examinations” is not supported by substantial evidence.      (Tr., at 24.) While there are

numerous treatment notes over the course of Plaintiff’s two-year history describing his affect as

“appropriate” and his mood as “unremarkable,” they are far outweighed by notations regarding

Plaintiff’s feelings of depression and lethargy, as well as his panic, anxiety, and thought

disorders—which he admitted to NP Melendez in June 2017 were not in control despite


                                                15
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 16 of 20 PageID #: 1384




compliance with his medications. “It is not proper for the ALJ to simply pick and choose from the

transcript only such evidence that supports [her] determination.” Beckers v. Colvin, 38 F. Supp.

3d 362, 374–75 (W.D.N.Y. 2014) (internal quotation omitted).            Moreover, while Plaintiff’s

treatment notes indicate that he was compliant with his medications, the notes do not necessarily

indicate that Plaintiff’s medications improved his symptoms of anxiety, panic attacks, or

depression. See Collins v. Berryhill, No. 16-CV-6673 (PKC), 2018 WL 259282, at *7 (E.D.N.Y.

Jan. 2, 2018) (“[T]here is no medical basis for the ALJ’s conclusion that [these] medicatio n[s]

sufficiently manage[] Plaintiff’s [] anxiety to a degree where he can perform work-related

functions.” (citation omitted)).   Even if Plaintiff’s condition was at times stable while he was

compliant with his various and changing prescriptions, this clearly should not be taken as evidence

that his condition was not serious or that his mental impairments did not inhibit his functioning.

See Sierra v. Comm’r of Soc. Sec., No. 17-CV-10197 (KMK) (PED), 2018 WL 7681060, at *21

(S.D.N.Y. Dec. 6, 2018) (noting that the treating psychiatrist’s “treating notes stating that

[p]laintiff was often ‘stable,’ do not necessarily mean that [p]laintiff was improving or no longer

suffering from a disabling mental impairment”), report and recommendation adopted sub nom.

Sierra v. Berryhill, No. 17-CV-10197 (KMK), 2019 WL 1259168 (S.D.N.Y. Mar. 19, 2019).

       Accordingly, based on the discussion supra, the Court finds that the ALJ erred in weighing

the medical opinion evidence and that her RFC determination is not supported by substantia l

evidence. The Court concludes that remand is warranted on this basis.

II.    Plaintiff’s Subjective Statements and Self-Reported Functionality

       In making her RFC determination, the ALJ stated that “[Plaintiff’s] statements concerning

the intensity, persistence and limiting effects of [his] symptoms are not entirely consistent with the

medical evidence and other evidence of record.” (Tr., at 21.) The Court finds that remand is also


                                                 16
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 17 of 20 PageID #: 1385




warranted because the ALJ improperly discounted Plaintiff’s subjective complaints of pain and

self-reported limitations in his functionality.

        “The ALJ must follow a two-step process to evaluate a claimant’s assertions of pain and

other symptoms.”      Cabassa v. Astrue, No. 11-CV-1449 (KAM), 2012 WL 2202951, at *13

(E.D.N.Y. June 13, 2012). “At the first step, the ALJ must decide whether the claimant suffers

from a medically determinable impairment that could reasonably be expected to produce the

symptoms alleged.”       Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (citing 20 C.F.R.

§ 404.1529(b)). “If the claimant does suffer from such an impairment, at the second step, the ALJ

must consider ‘the extent to which the claimant’s symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence’ of record.” Id. (alteration

omitted) (citing 20 C.F.R. § 404.1529(a)). At the second step, the ALJ

        must consider statements the claimant or others make about [his] impairment(s),
        [his] restrictions, [his] daily activities, [his] efforts at work, or any other relevant
        statements [he] makes to medical sources during the course of examination or
        treatment, or to the agency during interviews, on applications, in letters, and in
        testimony in its administrative proceedings.

Villegas Andino v. Comm’r of Soc. Sec., No. 18-CV-1780 (PKC), 2019 WL 4575364, at *5

(E.D.N.Y. Sept. 19, 2019) (quoting Genier, 606 F.3d at 49). “The issue is . . . whether [P]laintiff’s

statements about the intensity, persistence, or functionally limiting effects of [his] pain are

consistent with the objective medical and other evidence.” Correale-Englehart v. Astrue, 687 F.

Supp. 2d 396, 435 (S.D.N.Y. 2010) (citations omitted).

        At his hearing before the ALJ, Plaintiff testified as to his impairments of “anxiety, major

depressive disorder with psychotic features,” and “vertigo, arthralgia, osteoarthritis, high blood




                                                  17
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 18 of 20 PageID #: 1386




pressure, and pancytopenia. 27 ” (Id. at 55.) Plaintiff testified that he did not do work around the

house because it was “hard for [him] to move.” (Id. at 57.) Plaintiff stated that he had “problems

taking the bus or train” because of “anxiety” and “panic attacks” (id. at 52, 88), and that he had

one of his roommates accompany him when he took public transportation due to a fear of falling

because of vertigo, the pain of walking with osteoarthritis, and not “do[ing] well in crowds” (id.

at 87). Plaintiff testified that he had panic attacks roughly every other week and that they were

more manageable when he was at home. (Id. at 88–89.) Plaintiff also testified that his medicatio ns

did not always work. (See id. at 59 (noting that Plaintiff stopped taking Naproxen for pain caused

by osteoarthritis and arthralgia because it did not help).) Plaintiff also noted that his pain from

osteoporosis affected his ability to work (id. at 73) and that he did not “have energy to get out of

bed” and was “always tired” as a result of his anemia and pancytopenia (id. at 89). Plaintiff

testified that the medications prescribed by his psychiatrist only “ma[d]e [him] more drowsy” and

did not otherwise work, despite modifications to his doses. (Id. at 91.) 28 Plaintiff generally

testified that he did not “like the way [the medications] ma[d]e [him] feel,” as they rendered him

less “aware” and “alert” (id. at 92), and made him feel “down, feel sleepy, feel drowsy” (id. at 93).

       The ALJ erred in discounting Plaintiff’s testimony as to his limitations. “An individ ua l

can perform [his] daily activities and still experience debilitating pain at the intensity and

persistence and with the limiting effects [he] claims.” Larsen v. Astrue, No. 12-CV-00414 (CBA),

2013 WL 3759781, at *3 (S.D.N.Y. July 15, 2013) (citations omitted).            “[This] Circuit has


       27 Pancytopenia is a “[p]ronounced reduction in the number of erythrocytes, all types of
leukocytes, and the blood platelets in the circulating blood.” See pancytopenia, Stedman’s
Medical Dictionary 646930 (Nov. 2014).
       28  Plaintiff maintained that he continued to take these medications because they are “the
best ones to take – you know, the ones that aren’t either addictive or that give you a positive on a
toxicology [test] . . . .” (Id. at 91.)

                                                 18
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 19 of 20 PageID #: 1387




repeatedly recognized that [a] claimant need not be an invalid to be found disabled.” Colon v.

Astrue, No. 10-CV-3779 (KAM), 2011 WL 3511060, at *14 (E.D.N.Y. Aug. 10, 2011) (interna l

quotation omitted). “Indeed, it is well-settled that the performance of basic daily activities does

not necessarily contradict allegations of disability, as people should not be penalized for enduring

the pain of their disability in order to care for themselves.” Cabibi v. Colvin, 50 F. Supp. 3d 213,

238 (E.D.N.Y. 2014) (internal quotation omitted).

        While an ALJ is not “required to credit [a plaintiff’s] testimony about the severity of [his]

pain and the functional limitations it cause[s],” Rivers v. Astrue, 280 F. App’x 20, 22 (2d Cir.

2008) (summary order), the ALJ does not have unbounded discretion in choosing to reject it and

must determine whether a Plaintiff’s statements as to his pain are consistent with the objective

medical evidence, see Correale-Englehart, 687 F. Supp. 2d at 435. Here, Plaintiff testified about

having severe difficulties performing the most basic activities of daily living, such as working

around the house (id. at 56), taking a bus or train (id. at 52, 87–88), being around crowds (id. at

87), and even getting out of bed (id. at 89). Plaintiff’s statements regarding the subjective effects

of both his physical and mental impairments are not inconsistent with the objective and other

evidence of record, as shown by his treatment notes and medical opinions discussed supra.

        Accordingly, the Court concludes that the ALJ committed reversible error where she

discounted Plaintiff’s hearing testimony as to the limiting effects of his physical and mental

impairments in order to support her RFC determination, and finds that remand is also warranted

on this basis.

III.    The ALJ’s Authority

        Citing, inter alia, Lucia v. SEC, 138 S. Ct. 2044 (2018), Plaintiff argues that ALJ Pellegr ino

was not properly appointed to her position pursuant to Article II of the United States Constitutio n.


                                                  19
Case 1:19-cv-03182-PKC Document 19 Filed 09/26/20 Page 20 of 20 PageID #: 1388




(Pl.’s Mem., Dkt. 16, at 26–31.) 29 In Lucia, the Supreme Court held that ALJs of the Securities

and Exchange Commission are “Officers of the United States” subject to the Appointments Clause,

and noted that the “‘appropriate remedy’ for an adjudication tainted with an appointments violatio n

is a new ‘hearing before a properly appointed’ official” and not the prior ALJ, “even if he has by

now received (or receives sometime in the future) a constitutional appointment.” Lucia, 138 S.

Ct. at 2055 (quoting Ryder v. United States, 515 U.S. 177, 183, 188 (1995)). Following Lucia, on

July 16, 2018, the then-Acting SSA Commissioner ratified the appointments of SSA ALJs and

“approved those appointments as her own.” Soc. Sec. Ruling 19-1P, 2019 WL 1324866, at *2

(Mar. 15, 2019) (footnote omitted). Accordingly, the ALJ who hears Plaintiff’s case on remand

will have been properly appointed pursuant to Lucia, mooting this issue.        See Piorkowski v.

Comm’r of Soc. Sec., No. 18-CV-3265 (FB), 2020 WL 5369053, at *2 (E.D.N.Y. Sept. 8, 2020).

                                         CONCLUSION

       For the reasons set forth above, the Court grants Plaintiff’s motion for judgment on the

pleadings and denies the Commissioner’s cross-motion.           The Commissioner’s decision is

remanded for further consideration consistent with this Memorandum and Order. The Clerk of

Court is respectfully requested to enter judgment and close this case accordingly.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge

Dated: September 26, 2020
       Brooklyn, New York



       29 Plaintiff notes that, “should the Court remand this case based on [Plaintiff’s other
arguments], [that decision] will render this issue moot.” (Id. at 26.) The Court neverthe less
summarizes this argument in brief.

                                                20
